        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 RICHARD PARKER,                        :
     Plaintiff                          :
                                        :         No. 20-cv-1773 (VLB)
       v.                               :
                                        :
 ACE AMERICAN INSURANCE CO.             :         January 28, 2021
 d/b/a Chubb                            :
        Defendant.                      :
                                        :
                                        :
                                        :

MEMORANDUM OF DECISION DENYING PLANTIFF’S MOTION FOR REMAND, Dkt.
                              12

      This matter is an insurance coverage dispute arising from an automobile

accident that Plaintiff Richard Parker was involved in while operating a vehicle on

his employer’s behalf. Mr. Parker seeks to recover uninsured/underinsured

motorist benefits under a commercial automobile insurance liability policy issued

by ACE American Insurance Company (“ACE”) to his employer. [Dkt. 1-1 (Am.

Compl.) ¶¶ 17-21]. ACE removed the suit to this Court from the Superior Court of

the State of Connecticut, Judicial District of New Haven, pursuant to 28 U.S.C. §§

1441 and 1446. [Dkt. 1 (Not. of Removal)]. ACE argues that the Court has original

subject matter jurisdiction over this case pursuant to its diversity jurisdiction

under 28 U.S.C. § 1332(a). [Id.].


      Mr. Parker moved for remand, arguing diversity jurisdiction is lacking

because ACE is a Connecticut corporation and ACE argues that the amount in

controversy does not exceed $75,000 as required to satisfy the jurisdictional

threshold set by Congress in § 1332(a). [Dkt. 12 (Pl. Mot. for Remand)]. Plaintiff also

                                            1
         Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 2 of 14




argues that remand is warranted under 28 U.S.C. § 1445(c) because Plaintiff has an

on-going workers’ compensation claim in connection with the accident. [Id. at 2].


        For reasons stated below, the Court DENIES Plaintiff’s motion for remand.


                                       Discussion


   I.      Jurisdictional principles


        It is axiomatic that federal courts have limited subject matter jurisdiction.

The party asserting federal jurisdiction must establish that jurisdiction exists by a

preponderance of the evidence. Blockbuster, Inc. v. Galeno, 472 F.3d 53, 57 (2d Cir.

2006). Consequently, on a motion for remand, the party who asserts that federal

subject matter jurisdiction exists bears the burden of persuasion. In re AOG Entm't,

Inc., 569 B.R. 563, 572 (Bankr. S.D.N.Y. 2017). As it pertains to the Court’s diversity

jurisdiction, “[t]he intent of Congress drastically to restrict federal jurisdiction in

controversies between citizens of different states has always been rigorously

enforced by the courts.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

288 (1938).


        The removal statute, 28 U.S.C. 1441(a) provides that “[e]xcept as otherwise

expressly provided by Act of Congress, any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is

pending.” Thus, the Court must have original and removal jurisdiction in order to

exercise subject matter jurisdiction over the case or controversy.

                                           2
        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 3 of 14




      Under 28 U.S.C. § 1332(a), federal courts have jurisdiction to hear civil

actions between “citizens of different States” as long as “the matter in controversy

exceeds ... $75,000.” The term “citizens of different States” grants jurisdiction only

“if diversity of citizenship among the parties is complete, i.e., only if there is no

plaintiff and no defendant who are citizens of the same State.” Wis. Dep’t of Corr.

v. Schacht, 524 U.S. 381, 388 (1998).


      Pursuant to § 1332(c)(1) “a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or

foreign state where it has its principal place of business, except that in any direct

action against the insurer of a policy or contract of liability insurance…”


      In Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010), the U.S. Supreme Court

interpreted “principal place of business” to mean “…the place where a

corporation's officers direct, control, and coordinate the corporation's activities. It

is the place that Courts of Appeals have called the corporation's ‘nerve center.’”


      “A party invoking the jurisdiction of the federal court has the burden of

proving that it appears to a “reasonable probability” that the claim is in excess of

the statutory jurisdictional amount.” Tongkook Am., Inc. v. Shipton Sportswear

Co., 14 F.3d 781, 784 (2d Cir. 1994). In determining whether a reasonable probability

exists, “…the sum claimed by the plaintiff controls if the claim is apparently made

in good faith. It must appear to a legal certainty that the claim is really for less than

the jurisdictional amount to justify dismissal.” St. Paul Mercury Indem. Co. v. Red

Cab Co., 303 U.S. 283, 288–89 (1938)(footnotes omitted). To overcome the “face of


                                           3
         Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 4 of 14




the complaint” presumption, “[t]he legal impossibility of recovery must be so

certain as virtually to negat[e] the plaintiff's good faith in asserting the claim.”

Chase Manhattan Bank, N.A. v. Am. Nat. Bank and Trust Co. of Chicago, 93 F.3d

1064, 1070–71 (2d Cir.1996)(quoting Tongkook, 14 F.3d at 785–86). The good faith

standard includes an objective and subjective component. Tongkook, 14 F.3d at

785-86. If the recovery is uncertain, the doubt should be resolved in favor of the

plaintiff’s pleadings based on subjective good faith. Id. at 785. However, good faith

alone does not control if it becomes objectively clear that the plaintiff could not

recover the jurisdictional amount. Id. at 785-86 (dismissing case for lack of subject

matter jurisdiction where discovery showed that, at the time the action

commenced, the plaintiff was owed less than the jurisdictional amount, despite

plaintiff subjective good faith). Waivable affirmative defenses, including the

preclusion doctrines, do not whittle down the amount in controversy. Scherer v.

Equitable Life Assurance Soc'y of U.S., 347 F.3d 394, 398-99 (2d Cir. 2003).


   II.    Whether diversity of citizenship between the parties exists


   Mr. Parker is a Connecticut resident. [Dkt. 1-1 (Am. Compl.) ¶ 1]. ACE’s notice

of removal asserts that “ACE American is a citizen of the State of Pennsylvania,

which is and remains the state of its incorporation and where its principal place of

business is located.” [Dkt. 1 (Notice of Removal) ¶ 6].


   In his motion for remand, Plaintiff argues that ACE is a Connecticut corporation,

doing business within the state. [Dkt. 12 (Pl. Mot for Remand) at 2]. Plaintiff argues

that ACE “has held itself out in courts in Connecticut as being a Connecticut


                                          4
        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 5 of 14




Corporation with a business address in Hartford.” [Id.]. Plaintiff produced a copy

of a complaint in a case captioned, ACE American Insurance Company v. Royal

Hardwood Flooring, LLC, filed in Superior Court for the State of Connecticut on

July 26, 2017. [Dkt. 12, Ex. A]. In the complaint, ACE states that it is a “Connecticut

Corporation engaged in the insurance business located at One Tower Square,

Hartford Connecticut.” [Id. ¶ 1]. Additionally, Plaintiff filed a copy of a docket query

showing that ACE has filed and litigated cases in the Connecticut state courts on

a routine basis. [Dkt. 12, Ex. B.]. Plaintiff’s argument is confined to ACE’s state of

incorporation, not where ACE maintains its principle place of business, i.e. its

corporate “nerve center.” Hertz Corp. v. Friend, 559 U.S. 77, 93-93 130 (2010)


   In opposition, ACE argues that it is a Pennsylvania corporation and maintains

its principle place of business in Philadelphia. [Dkt. 13 (Def. Mem. in Opp’n) at 1];

[Dkt. 1 (Notice of Removal)]. In support of its contention that it is a Pennsylvania

corporation, ACE filed copies of:


   (1) Restated Articles of Incorporation filed with the Commonwealth of
       Pennsylvania’s Secretary of State and its Insurance Department, effective
       November 1, 1999, showing that CIGNA Insurance Company changed its
       name to ACE American Insurance Company, identifying ACE as a
       “Corporation organized under the Corporation and Insurance Laws of the
       Commonwealth of Pennsylvania.” [Dkt. 13-1 at 5].

   (2) The results of a December 14, 2020 search by defense counsel on the
       Commonwealth of Pennsylvania’s Department of State business search
       webpage showing that ACE American Insurance Company, formerly CIGNA
       Insurance Company, was formed in 1996 and is incorporated in
       Pennsylvania. [Dkt. 13-3 (Def. Ex. 1)].

   (3) The Connecticut Insurance Department’s list of Licensed Insurance
       Companies, Approved Reinsurers, and Surplus Lines Insurers, as of
       September 30, 2020, which shows that ACE American Insurance Company
       is domiciled in Pennsylvania. [Dkt. 13-4 (Def. Ex. 2) at 4].

                                           5
        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 6 of 14




   (4) Copies of Notices of Removal filed in this District in the matters of: Smith
       v. ACE Am. Ins. Co., 3:15-cv-44-SRU [Dkt. 13-5 (Def. Ex.3)], Mehta v. ACE
       Am. Ins. Co., 3:10-cv-1617-RNC [Dkt. 13-6 (Def. Ex. 4)], and Kleen Energy
       Systems, LLC v. ACE Am. Ins. Co., et al., 3:13-cv-921-WWE [Dkt. 13-7 (Def.
       Ex. 5)]. In each of these pleadings, ACE identifies itself as a Pennsylvania
       corporation maintaining its principle place of business in Philadelphia,
       Pennsylvania. See also [Dkt. 13-8 (Def. Ex. 7) at 4](Plaintiff’s motion for
       remand in Kleen Energy Systems, LLC, 3:13-cv-921 identified ACE
       American Insurance Company as a Pennsylvania citizen for diversity
       purposes).


   Based on these materials, the Court finds that ACE established that it is a

Pennsylvania corporation by a preponderance of the evidence. Plaintiff filed an

incomplete copy of the state court complaint in ACE American Insurance Company

v. Royal Hardwood Flooring, LLC. [Dkt. 12 at 16]. From the single page filed, it

appears to be a collections action brought by ACE to recover $5,501 in unpaid

premium for a workers’ compensation policy issued to the defendant. [Id.]. Plaintiff

does not argue that the apparent pleading error in Royal Harwood Flooring should

be given preclusive effect. Thus, Royal Hardwood Flooring, LLC does not alter the

conclusion that ACE is a Pennsylvania corporation considering the conclusive

evidence submitted by ACE.


   Plaintiff argues that “[ACE] regularly avails itself of the state courts in

Connecticut to settle its disputes.” While this may be true, it is not relevant for

determining whether the Court has subject matter jurisdiction. For a corporation to

be a citizen of a state, it must either be incorporated there or maintain its principle

place of business there. 28 U.S.C. § 1332(c)(1). Whether a company purposely

avails itself to the forum state concerns personal jurisdiction over the defendant ,

not the Court’s authority to hear the case. See World-Wide Volkswagen Corp. v.

                                          6
        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 7 of 14




Woodson, 444 U.S. 286, 296-97 (1980); see also Conn. Gen. Stat. § 52-

59b(a)(Connecticut’s long arm statute). ACE does not contest personal jurisdiction.

[Dkt. 14 (26(f) report) at 2].


   Subject matter jurisdiction, unlike personal jurisdiction, is never waived or

forfeited and the Court is obliged to consider it sua sponte. Gonzalez v. Thaler, 565

U.S. 134, 141 (2012). Given the Court’s obligation to address subject matter

jurisdiction sua sponte and in the interest of completeness, it bears mentioning

that this case is not a direct action against an insurer within the meaning of 28

U.S.C. § 1332(c)(1). The insurance direct-action proviso provides that:


   …except that in any direct action against the insurer of a policy or contract of
   liability insurance, whether incorporated or unincorporated, to which action the
   insured is not joined as a party-defendant, such insurer shall be deemed a
   citizen of--

       (A) every State and foreign state of which the insured is a citizen;

       (B) every State and foreign state by which the insurer has been incorporated;
       and

       (C) the State or foreign state where the insurer has its principal place of
       business; and

   28 U.S.C. § 1332(c)(1).


   In Rosa v. Allstate Ins. Co., 981 F.2d 669, 672-75 (2d Cir. 1992), the Second

Circuit traced the congressional response to limit diversity jurisdiction for

insurance direct actions, which are otherwise state tort claims brought against a

tortfeasor’s insurer without the tortfeasor having been joined as a party. Since “…

the insurer stands in the shoes of its legally responsible insured, who would

traditionally be a defendant, the general rule is that the proviso does not affect suits



                                           7
          Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 8 of 14




against the insurer based on its independent wrongs: such as actions brought

against the insurer either by the insured for failure to pay policy benefits or by an

injured third party for the insurer's failure to settle within policy limits or in good

faith.” Id. at 675 (footnotes omitted). Mr. Parker is not bringing this action against

the other motorist’s insurer, but rather is seeking uninsured/underinsured motorist

benefits on the claimed basis that he is an insured under his employer’s

commercial automobile liability policy. [Dkt. 1-1 (Am. Compl.) ¶¶ 19-21]; see also

Webb v. Lumberman's Mut. Cas. Co., No. 01-CV-00770A(SR), 2004 WL 1529239, at

*2 (W.D.N.Y. July 2, 2004)(claim for uninsured/under insured motorists benefits is

not a direct action under the § 1332(c)(1) proviso). Thus, the Court need not

consider the citizenship of Mr. Parker’s employer.


   Accordingly, the Court concludes that complete diversity exists between the

parties. The Court must now consider whether the amount in controversy

requirement has been satisfied and whether remand is warranted under 28 U.S.C.

§ 1445(c).


   III.      Whether the amount in controversy requirement is satisfied


   The Court is perplexed by the Plaintiff’s argument that the amount in

controversy does not exceed $75,000 as required by 28 U.S.C. § 1332(b). It is

without legal or factual support. By presenting a motion or other paper to the Court,

an attorney is representing that “…the claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous argument for




                                           8
        Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 9 of 14




extending, modifying, or reversing existing law or for establishing new law.” Fed.

R. Civ. P. (11)(b)(2).


   In the amended complaint, Plaintiff alleged that he sustained serious orthopedic

injuries from the accident, including two compound fractures in his left leg. [Dkt.

1-1 (Am. Compl.) ¶ 11]. He alleges that he has been “disabled for a long period of

time” and lost earning capacity. [Id. ¶¶ 13-16]. Plaintiff’s motion for remand argues

that “…the plaintiff’s position that the amount in controversy far exceeds the

$75,000 threshold, and that there is a $1 million insurance policy in dispute, the

defendant has moved for remand on the basis of diversity jurisdiction and

contends that there is no insurance money available to cover this loss.” [Dkt. 12

(Pl. Mem. in Opp’n) at 2]. To clarify Plaintiff’s statement, it is the Plaintiff who is

seeking remand following the Defendant’s removal of the action from state court.


   Plaintiff offers two exhibits in support of its contention that the amount in

controversy is lacking, but neither is relevant. First, Plaintiff offers a short email

chain between Plaintiff’s counsel and defense counsel dated December 1, 2020.

[Dkt. 12 (Pl. Ex. C) at 10]. Attorney Swanson’s email states: “Kurt, By removing to

federal court, it would seem that you are admitting that the $1 million of coverage

is available. If your contention remains otherwise, I don't see how you can aver that

there is more than $75,000 in dispute? Please advise so I can plan accordingly.”

[Id. (Swanson email to Mullen)].


   In reply, Attorney Mullen stated that: “No, ACE American does not contend that

$1 million in UIM coverage is available. As we discussed, Ryder selected the


                                          9
       Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 10 of 14




minimum UM/UIM limits in Connecticut. However, I understand your client's

position is that the ACE American policy contains $1 million in UIM coverage. Will

your client stipulate that his damages do not exceed $75,000 or that the policy

contains only the minimum UM/UIM limits? If not, then the federal court has

diversity jurisdiction.” [Id. (Mullen Repl. to Swanson)].


   Attorney Mullen’s email is a correct statement of the law as applied to the facts

here. In the parties’ 26(f) report, Plaintiff states that their position is that ACE is

obligated to compensate Mr. Parker for injuries up to $1,000,000, which the plaintiff

contends is the UIM coverage amount selected by Ryder Truck Rental, LT, minus

applicable reductions for other recoveries.” [Dkt. 14 at 3]. ACE contends that it is

not obliged to compensate Mr. Parker whatsoever. ACE argues that Mr. Parker’s

employer selected the minimum uninsured/underinsured motorist limits, not an

amount equal to the policy’s $1 million limit of liability for bodily injury. [Id. at 3].

Even so, ACE argues that it is not obliged to pay the lower uninsured/underinsured

motorists limit because Mr. Parker has already received more than the statutory

minimum from the tortfeasor’s insurance. [Id.].


   Plaintiff’s second exhibit is ACE’s affirmative defenses. [Dkt. 12 (Pl. Ex. C) at

12]. Plaintiff’s brief offers no legal citation for the position that affirmative defenses

are relevant for purposes of determining the amount in controversy.


   In declaratory judgments over insurance coverage, it is the value of the

underlying claim that determines the amount in controversy, not the face value of

the policy. Amica Mut. Ins. Co. v. Levine, 7 F. Supp. 3d 182, 187 (D. Conn. 2014) .


                                           10
         Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 11 of 14




Plaintiff’s amended complaint alleges that he sustained serious injuries and his

pleadings admit that he is seeking coverage up to $1 million. On these facts, ACE

establishes that the amount sought by the Plaintiff reasonably exceeds $75,000.

The fact that ACE may have affirmative defenses which might be fully dispositive

or may substantially limit its liability to an amount less than $75,000 is not relevant

for determining the amount in controversy for jurisdictional purposes. Affirmative

defenses do not whittle down the amount in controversy because, at the time of

the filing of the complaint, their application is not a legal certainty. Scherer, 347

F.3d at 397. Here, Plaintiff is not conceding that ACE’s liability is limited to $75,000

or less.


   Consequently, the Court has original jurisdiction over this matter pursuant to

the Court’s diversity jurisdiction, 28 U.S.C. § 1332(a), as there is complete diversity

between the parties and the amount in controversy is satisfied. The Court now

turns to whether ACE improperly removed the case pursuant to 28 U.S.C. § 1445(c).


   IV.     Whether 28 U.S.C. § 1445(c) deprives the Court of removal jurisdiction.


   Plaintiff’s final argument is that since Mr. Parker has an on-going workers’

compensation claim related to the accident, the case should be remanded to state

court pursuant to 28 U.S.C. § 1445(c). [Dkt. 12 at 2]. Mr. Parker argues that “there

will be critical questions regarding collateral sources and offsets arising from the

plaintiff’s worker’s compensation case.” [Id.].


   In opposition, ACE argues that 28 U.S.C. § 1445(c) is inapplicable because Mr.

Parker’s claim does not arise under workers’ compensation law, but rather seeks


                                          11
       Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 12 of 14




compensation from his employer’s commercial automobile liability insurance

policy’s uninsured/underinsured motorist’s coverage. [Dkt. 13 (Def. Mem. in Opp’n)

at 4-5]. In other words, the merits of Mr. Parker’s claim for coverage under the ACE

insurance policy is independent of his employer’s potential liability under workers’

compensation law, even if it affects the ultimate distribution of damages at a later

point. [Id.]. The Court agrees.


   28 U.S.C. § 1445(c) states that “civil action in any State court arising under the

workmen's compensation laws of such State may not be removed to any district

court of the United States.” The phrase “arising under” in § 1445(c) is interpreted

in the same manner as 28 U.S.C. § 1331, which is the federal question jurisdiction

statute. Wilson v. Lowe's Home Ctr., Inc., 401 F. Supp. 2d 186, 191 (D. Conn.

2005)(superseded by statute on other grounds); see also Stevens v. Metso Paper

USA, Inc., No. CIV.A. 307-CV-735JCH, 2007 WL 2789346, at *1 (D. Conn. Sept. 24,

2007). Under § 1331, a case arises under federal law where “a well-pleaded

complaint establishes either that federal law creates the cause of action or that the

plaintiff's right to relief necessarily depends on resolution of a substantial question

of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1,

27–28 (1983).


   ACE cites Stevens v. Metso Paper USA, Inc., 2007 WL 2789346 for the

proposition that the potential applicability of workers’ compensation benefits as a

collateral source does not mean that a negligence claim against third parties

“arises under” workers’ compensation law. In Stevens, the plaintiff was an injured

worker who, together with his employer’s workers’ compensation insurer, brought

                                          12
       Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 13 of 14




a products liability action against the manufacturer of machinery that injured

plaintiff while at work. Id. at 1. After the manufacturers removed the suit to federal

court, plaintiff and the insurer moved for remand based on 28 U.S.C. § 1445(c). Id.

The district court held that, although Connecticut’s Workers’ Compensation Act

established certain procedural requirements to suing negligent third parties, it did

not create a cause of action or establish any remedies. Id. at 1-2. The district court

concluded that the fact that workers’ compensation benefits were paid may

eventually factor in the damages analysis does not render the case as “arising

under workers” compensation law. Id. at 3 (“…at some point there may be a

question about the distribution of damages that may depend on Connecticut

Workers' Compensation Law, but no construction of Workers' Compensation law

will be necessary to determine whether plaintiffs will prevail on the merits of their

claim.”).


   Plaintiff cites Jones v. Roadway Exp., Inc., 931 F.2d 1086, 1087 (5th Cir. 1991)

for the proposition that Plaintiff has elected his remedies and so the case should

remain in state court. This case is distinguishable from Jones. There, Jones

brought a state law claim for retaliatory discharge for having previously filed

workers’ compensation claims. Id. at 1090. The Fifth Circuit held that a workers’

compensation retaliation claim arose under Texas workers’ compensation law

because “… were it not for the workers' compensation laws, article 8307c would

not exist, as its incorporation in Title 130 of the revised civil statutes of Texas

covering workers' compensation suggests.” Id. at 1092. Functionally, the anti-

retaliation provision was intended by the legislature to preserve and promote


                                         13
       Case 3:20-cv-01773-VLB Document 15 Filed 01/28/21 Page 14 of 14




access to workers’ compensation benefits. Id. at 1091-92. The case does not stand

for the proposition that a plaintiff’s attempt to be made whole for workplace injuries

through the workers’ compensation process means that an independent action to

recover insurance proceeds “aris[es] under workers’ compensation law” when that

action is independent of the state workers’ compensation regulatory scheme.


   Therefore, 28 U.S.C. § 1445(c) does not preclude removal of this action.


                                     Conclusion


      For the above stated reasons, the Court DENIES Plaintiff’s motion to remand.


      ACE’s opposition brief requests that the Court “[g]rant ACE American such

other and further relief as is just and equitable,” but does not state the basis for

such relief. ACE has not moved for sanctions and the Court declines to address

the application of Fed. R. Civ. P. 11(b) sua sponte to Plaintiff’s motion beyond that

which was already addressed by the Court’s memorandum of decision. It suffices

to say that any further motion practice from Plaintiff must be accompanied by a

memorandum of support reflecting careful legal research and diligence.


                                               IT IS SO ORDERED

                                              _______/s/_______________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: January 28, 2021




                                         14
